Citation Nr: 1117559	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  05-35 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar disk herniation.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, declined to reopen the Veteran's service connection claim for hypertension and denied service connection for a lumbar disk herniation (hereafter a low back disability).  The RO subsequently reopened the Veteran's claim for hypertension in an October 2007 supplemental statement of the case (SSOC) and denied it on the merits.  However, notwithstanding the decision of the RO to reopen a claim that has been previously adjudicated, the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In April 2006, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In June 2009 the Veteran testified at a Travel Board hearing before the undersigned.  Transcripts of both hearings have been associated with the claims file.

In an August 2009 opinion, the Board denied service connection for a low back disability and remanded the Veteran's petition to reopen his claim for hypertension for further development.  

In an August 2010 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed an August 2010 joint motion for remand, vacated the part of the Board's decision denying service connection for a low back disability, and remanded the matter for compliance with the instructions in the joint motion.  

The Veteran did not appeal the Board's August 2009 denial of an initial compensable rating for erectile dysfunction.  This issue was therefore dismissed in the Court's August 2010 Order.  As such, this issue is no longer on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the directive in the August 2009 joint motion for remand, the Veteran's claim of entitlement to service connection for a low back disability must be remanded to obtain a new medical opinion regarding its relationship to service.  This will be discussed in more detail below.  It does not appear that the agency of original jurisdiction (AOJ) has completed development of the petition to reopen the hypertension claim.  Nevertheless, as the claims file is once more before the Board, the Board will take this opportunity to have a new VCAA notice letter sent to the Veteran regarding this claim, as discussed below.

With regard to the Veteran's low back disability, in the August 2010 joint motion for remand, it was found that the August 2007 VA examination was inadequate to make a decision on this claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2010); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, it was noted that the examiner had been asked to provide a medical opinion as to the relationship between the Veteran's work-related injury in September 2001 resulting in lumbar disc herniation and the Veteran's treatment in service for a muscle strain.  The examiner did not address this issue in the nexus opinion, but simply stated that the Veteran "has been in multiple occupations (after his discharge from the military) and this has likely contributed to his lower back condition since [service]."  The issue, as suggested in the joint motion for remand, is not whether the Veteran's work injury in September 2001 "contributed to" his current low back disability, but whether there is a relationship between his injury at work and the Veteran's in-service back problems.  For example, the examiner did not address whether the Veteran's low back problems in service may have predisposed him to subsequent injuries thereafter.  Thus, remand is warranted to obtain a new VA nexus opinion that is responsive to this issue. 

The Board also notes that the Veteran has submitted witness statements dated in August 2010 and other evidence regarding his low back disability since the Board's August 2009 decision.  This additional evidence is clearly relevant to the Veteran's claim for a low back disability and has not been considered by the AOJ.  The Veteran specifically indicated in a February 2011 statement that he did not waive AOJ consideration of this evidence and that he wished the claim to be remanded for initial review by the AOJ  See 38 C.F.R. § 20.1304 (2010).  Accordingly, on remand, the AOJ should review and consider all the evidence associated with the claims file since the January 2008 SSOC was issued, to include the August 2010 lay witness statements. 

With regard to the Veteran's petition to reopen his claim for hypertension, the Board remanded this issue in August 2009 for further development.  Specifically, the AOJ was instructed to issue a notice letter under the Veterans Claims Assistance Act of 2000 (VCAA) informing the Veteran of the elements of new and material evidence, the reasons for the last prior final denial of his claim, and the five elements of service connection.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); see also Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  A letter was accordingly sent to the Veteran in May 2010.  However, this letter erroneously referred to the March 2004 rating decision as the last prior final denial of the Veteran's claim rather than the November 1991 rating decision.  Moreover, it did not provide the elements of service connection apart from the degree of disability and the effective date.  On remand, the AOJ should send the Veteran a new notice letter which correctly identifies the November 1991 rating decision as the last prior final denial and provides the reasons for the prior denial.  In this regard, the letter should state that the Veteran's claim was denied because the RO found that hypertension was not shown in service or to have manifested to a compensable degree within one year of separation from service, and there was no evidence of a continuity of symptomatology or treatment after service.  The letter should also set forth the elements of service connection and new and material evidence.  

Further, it does not appear that the AOJ has completed action on the Veteran's petition to reopen his claim for hypertension since it was remanded by the Board in August 2009.  Specifically, the AOJ has not readjudicated the Veteran's petition to reopen and issued a supplemental statement of the case (SSOC) as instructed by the Board.  Moreover, although the AOJ requested VA treatment records from a number of VA facilities, the claims file does not show that records from these facilities were obtained pursuant to these requests or that negative responses were received.  

Finally, the AOJ should take this opportunity to request the Veteran's recent VA treatment records not yet associated with the file pertaining to his back disability and hypertension from 2007 to the present.  

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be sent a new VCAA notice letter as to his petition to reopen his service connection claim for hypertension.  The letter should provide the elements of new and material evidence and of service connection.  The letter should also state that service connection for hypertension was last denied in the November 1991 rating decision because the RO found that hypertension was not shown in active service or to have manifested to a compensable degree within one year of separation from service, and there was no evidence of a continuity of symptomatology or treatment regarding hypertension after service.  The letter should comply with all current, controlling legal guidance.  

2. The AOJ should make every effort to obtain the Veteran's VA treatment records not yet associated with the claims file pertaining to his back disability and hypertension from 2007 to the present.  If the AOJ is unable to obtain these records, the Veteran should be notified of this fact and a copy of such notification associated with the file. 

3. If not done already, the AOJ should complete action on its requests for the Veteran's VA treatment records from the Montgomery VAMC, West Haven VAMC, Lexington VAMC, Sacramento VAMC, Indianapolis VAMC, and all other VA facilities from which records have been requested.  If records have been obtained, these must be associated with the file.  If the AOJ is unable to obtain these records and concludes that further efforts to obtain them would be futile, the Veteran must be notified of this fact and a copy of such notification associated with the file.

4. The Veteran should be scheduled for a new VA examination to assess the nature and etiology of his low back disability.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's current low back disability is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  
The examiner must specifically address the likelihood that the Veteran's in-service back problems, including the back pain and vertebral muscle spasms resulting from being struck by a car in March 1972, are related to the Veteran's post-service injury to the back in September 2001.  Even if the examiner finds that the Veteran's September 2001 injury contributed to his current disability of the lumbar spine, the examiner must still address whether the Veteran's in-service back problems predisposed him to this injury or are otherwise related to his current disability.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

5. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the service connection claim for a low back disability on the merits and the petition to reopen the service connection claim for hypertension.  The AOJ must consider all evidence associated with the file since the January 2008 SSOC was issued, to include the August 2010 lay witness statements submitted by the Veteran.  If the benefits sought are not granted, the Veteran and his representative should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


